DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 12-20 directed to an additive manufacturing system non-elected without traverse.  Accordingly, claims 12-20 been cancelled.
The application has been amended as follows: 
Claim 4 (currently amended): The method of claim 1, further comprising feeding the at least two solid polymer strands at specified angles with respect to each other to enhance the attaching.
Claim 5 (currently amended): The method of claim 1, wherein the at least two solid polymer strands comprise at least one of: at least one hollow strand, strands of different solid materials, strands of different cross sections, at least one reinforced strand and at least one strand with an additive.
Claim 7 (currently amended): The method of claim 1, further comprising consecutive steps of: (f) simultaneously liquefying at least two additional strands and the attached strands 
Claim 9 (currently amended): The method of claim 1, wherein the specified heating-related parameters comprise at least one of an energy source, a temperature, an energy application duration and a feeding velocity of the solid polymer and the method further comprises modifying the specified heating-related parameters to adjust a depth of surface liquefaction with respect to a geometry of the at least two solid polymer strands, while maintaining the central volume in a solid state.
Claim 12: Cancelled
Claim 13: Cancelled
Claim 14: Cancelled
Claim 15: Cancelled
Claim 16: Cancelled
Claim 17: Cancelled
Claim 18: Cancelled
Claim 19: Cancelled
Claim 20: Cancelled
	Examiner notes claims 4, 5, and 9 have been amended to read “the at least two solid polymer strands” to avoid ambiguity with “attached strands”, claim 7 has been amended to correct a typo, and claims 12-20 are cancelled as being drawn to a non-elected invention. 
Reasons for Allowance
Claims 1, 4-5, 7, and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
(c) simultaneously attaching said liquefied surfaces to yield attached strands; (d) simultaneously pressing the at least two solid polymer strands against each other to ensure attachment, and (e) simultaneously solidifying the liquefied surfaces to yield monolithic attachment”. The closest references of record are Farmer (US 2013/0337256), Mark (US 2015/0108677), and Batchelder (US 2015/0096717). No prior art of record meets the claimed limitations. Specifically, no prior art teaches receiving multiple strands simultaneously and simultaneously attaching the strands to each other.
Farmer (US 2013/0337256) describes an additive manufacturing process in which strands of polymer material are heated such that an outer portion of the strand is melted but an inner portion remains solid, see Farmer [0058] and [0061]. This meets the claimed, wherein the liquefying is carried out using specified heating -related parameters which are selected to maintain a central volume of each strand of the at least two solid polymer strands in a solid state, thereby obtaining liquefied surfaces. Farmer [0058] and [0061] also describe attaching a partially melted strand to a previously deposited strand, however Farmer does not disclose receiving multiple strands of a material simultaneously and also simultaneously melting the strands to attach them to each other. Therefore Farmer does not teach receiving, simultaneously and continuously, at least two solid polymer strands, simultaneously liquefying at least a part of adjacent surfaces of said at least two solid polymer strands, and simultaneously attaching said liquefied surfaces as claimed in claim 1.
Mark (US 2015/0108677) also describes a three dimensional printing apparatus with a reinforced portion at the center of a filament and a liquefied polymer surrounding the reinforced portion. Mark [0246]-[0249] describe a multi-element printer head which is capable of extruding more than one type or strand of filament at a single time. Mark [0246]-[0249] meets the claimed, A method of additive manufacturing, the method comprising the following consecutive steps: receiving, simultaneously and continuously, at least two solid polymer strands and (b) simultaneously liquefying at least a part of adjacent surfaces of said two solid polymer strands.
When combined, Farmer and Mark meet the claimed, A method of additive manufacturing, the method comprising the following consecutive steps: (a) receiving, simultaneously and continuously, at least two solid polymer strands, (b) simultaneously liquefying at least a part of adjacent surfaces of said at least two solid polymer strands, wherein the liquefying is carried out using specified heating -related parameters which are selected to maintain a central volume of each strand of the at least two solid polymer strands in a solid state, thereby obtaining liquefied surfaces.
Neither Farmer nor Mark teach (c) simultaneously attaching said liquefied surfaces to yield attached strands; (d) simultaneously pressing the at least two solid polymer strands against each other to ensure attachment; and (e) simultaneously solidifying the liquefied surfaces to yield monolithic attachment.
Batchelder (US 2015/0096717) discloses an invention directed to additive manufacturing. Batchelder [0033]-[0034] describes an additive manufacturing system which has two consumable assemblies for dispensing and liquefying the filament materials. Batchelder [0053] describes an outer portion of the filament can me melted around an inner unmelted portion of the filament. Batchelder also meets the claimed, A method of additive manufacturing, the method comprising the following consecutive steps: (a) receiving, simultaneously and continuously, at least two solid polymer strands, (b) simultaneously liquefying at least a part of adjacent surfaces of said at least two solid polymer strands, wherein the liquefying is carried out using specified heating - related parameters which are selected to maintain a central volume of each strand of the at least two solid polymer strands in a solid state, thereby obtaining liquefied surfaces.
Batchelder does not disclose that the two filament strands are attached to each other and does not meet the claimed, (c) simultaneously attaching said liquefied surfaces to yield attached strands; (d) simultaneously pressing the at least two solid polymer strands against each other to ensure attachment; and (e) simultaneously solidifying the liquefied surfaces to yield monolithic attachment.
None of the cited references, alone or in combination meet all the limitations of claim 1. None of the cited references provide additional suggestions or motivations to combine the disclosed process with (c) simultaneously attaching said liquefied surfaces; (d) simultaneously pressing the at least two solid polymer strands against each other to ensure attachment; and (e) simultaneously solidifying the liquefied surfaces to yield monolithic attachment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744